     MATTHEW T. FOLEY, Esq. #023212
 1   LAW OFFICES OF MATTHEW FOLEY, PLC
 2   4400 E. Broadway, Ste. 811
     Tucson, AZ 85711
 3       Telephone: (520) 795-5600
         Fax: (888) 329-4606
 4       Email: Matt@FoleyPLC.com
     Attorney for Debtor.
 5

 6                          IN THE UNITED STATES BANKRUPTCY COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8   In re:                                                Chapter 13 Proceedings
 9   NANCY ANN PADILLA                                     Case No: 4:20-bk-01538-BMW
10                                                         MOTION FOR REFERRAL TO
                                           Debtor.         MORTGAGE MODIFICATION
11                                                         MEDIATION PROGRAM
12
              The Debtor files this Motion for Referral to Mortgage Modification Mediation Program
13

14   (“Motion for Referral”) and requests that the Court enter an Order Granting Motion for Referral to

15   Mortgage Modification Mediation” (“Referral Order”) referring Debtor and Pennymac Loan

16   Services (“Lender”) to Mortgage Modification Mediation (“MMM”) Program and states as
17   follows:
18
              1.     Debtor is an individual who has filed for bankruptcy relief under, or converted
19
     to, Chapter 13 on February 14, 2020. Debtor has paid the bankruptcy filing fee in full.
20
              2.     This Motion is being filed:
21

22                   ✓    within ninety (90) days after the petition date.

23                   ❏      later than ninety (90) days after the petition date for the following reason(s):
24
              3.     Debtors request MMM for real property (“Property”) located at the following street
25
     address:
26
                     3061 W. Mountain Dew Street, Tucson, AZ 85746
27

28                   The account number for this loan is 4570 (last four digits).

Case 4:20-bk-01538-BMW            Doc 22 Filed 03/03/20 Entered 03/03/20 08:39:49                  Desc
                                  Main Document -1-Page 1 of 5
               a.     The Property is (check one box):
 1

 2                    ✓ the Debtor’s primary residence.

 3                    ❏ not the Debtor’s primary residence.
 4
               b.     Borrowers obligated on the promissory note and mortgage on the Property
 5
                       are (check one box):
 6
                       ✓ Debtor only.
 7

 8                     ❏ Debtor and non-filing co-obligor/co-borrower/third party.

 9             c.     If applicable, Debtor has filed with this Motion the MMM Local Form
10                    “Third-Party Consent to Attend and Participate in Mortgage Modification
11
                      Mediation” signed by each co-obligor/co-borrower/third party.
12
         4.    Debtor: ❏ has ✓ has not (check one) previously sought Mortgage Modification
13

14             Mediation for the subject property. (If previously sought in this or any other

15             Chapter 13 case, identify all bankruptcy case number(s) and result of Mortgage

16             Modification Mediation(s):
17
         5.    Debtor intends to (check all boxes that apply):
18
               ✓      modify the mortgage on the Debtors’ primary residence.
19

20             ❏      modify the mortgage on Property that is not the Debtors’ primary residence.

21       6.    Debtor has completed the initial loan modification forms using the Document
22
               Preparation Software, and collecting the supporting documentation required for
23
               submission to Lender for review through the MMM Portal.
24
         7.    Prior to filing this motion, Debtor has determined that:
25

26             ✓      Lender is registered with the approved Mortgage Modification Mediation

27                    Portal (“MMM Portal”);
28

Case 4:20-bk-01538-BMW     Doc 22 Filed 03/03/20 Entered 03/03/20 08:39:49             Desc
                           Main Document -2-Page 2 of 5
 1                  ❏        Lender is not registered. Debtor requests the Court require Lender, within

 2                           fourteen (14) days after the entry of the Order, to register with the MMM
 3                           Portal and provide to the MMM Portal vendor any forms or documents
 4
                             which Lender may require to initiate a review under the MMM. The MMM
 5
                             Portal vendor shall post any such forms or documents to the Lender’s
 6
                             profile on the MMM Portal.
 7

 8          8.      Debtor requests Lender consider (check as many boxes as applicable):

 9                  ✓        a loan modification.
10
                    ❏        a deed in lieu of foreclosure.
11

12                  ❏        surrender options.

13                  ❏        other:
14
            9.      IF DEBTOR IS REQUESTING NON-RETENTION (SURRENDER)
15
                    OPTIONS:
16
                    a.       Debtor will submit all additional documents required for surrender as
17

18                  b.       provided for on the MMM Portal.

19                  c.       Debtor represents that the property has or has not been listed for sale.
20
            10.     Debtor has verified the eligibility of PATRICIA DOYLE-KOSSICK to serve as a
21
     Mediator under the MMM Procedures and requests that the Court assign this individual as the
22
     Mediator in the case.
23

24
            11.     If the Debtor is represented by an attorney, Debtors remitted the required
25
                    Mediator’s fee pursuant to the MMM Procedures to the Debtors’ attorney, or has
26
                    made other arrangements with Debtors’ attorney for payment of the Mediator’s fee.
27

28                  Debtors understand and acknowledge that after the Mediator is assigned, the

Case 4:20-bk-01538-BMW           Doc 22 Filed 03/03/20 Entered 03/03/20 08:39:49                 Desc
                                 Main Document -3-Page 3 of 5
               Mediator’s fee is not refundable for any reason at any time.
 1

 2       12.   If the Debtor is not represented by an attorney, the Debtor obtained a money

 3             order or a cashier’s check to pay the required Mediator’s fee pursuant to the MMM

 4             Procedures, and a copy of that money order or cashier’s check is attached. Debtors
 5
               understand and acknowledge that after the Mediator is assigned, the Mediator’s fee
 6
               is not refundable for any reason at any time.
 7
         13.   Within seven (7) days after entry of a Referral Order, Debtor shall pay a non-
 8
               refundable MMM Portal submission fee to the MMM Portal vendor and upload to
 9

10             the MMM Portal:

11             a.     A copy of the Referral Order referring the case to the MMM Program; and
12             c.     Debtors’ Prepared Package (prepared using the Document Preparation
13
                       Software);
14
         14.   Within seven (7) days after entry of a Referral Order, Debtor shall identify the
15
               assigned Mediator on the MMM Portal.
16

17       15.   Debtor will forward the Mediator’s fee directly to the Mediator within seven (7)

18             days after receiving initial contact and payment instructions from the assigned

19             Mediator on the MMM Portal.
20       16.   If Debtor is represented by counsel, Debtor consents to Lender communicating
21
               directly with Debtors’ attorney for any and all aspects of the mortgage
22
               modification mediation program.
23
         17.   If Debtor is not represented by counsel, Debtor may be contacted at the following
24
               phone number(s) and e-mail address:
25
         18.   If the Debtors’ Chapter 13 case is dismissed, converted, or otherwise removed from
26
27             the District of Arizona prior to Debtors’ completion of the MMM Program, the

28             MMM proceedings in the case will immediately terminate and the parties will be

Case 4:20-bk-01538-BMW     Doc 22 Filed 03/03/20 Entered 03/03/20 08:39:49               Desc
                           Main Document -4-Page 4 of 5
                    relieved of the requirements of these procedures.
 1

 2
            WHEREFORE, Debtor requests that this Motion for Referral be granted and for such
 3
     other and further relief as this Court deems proper.
 4

 5
            Dated: March 3, 2020           LAW OFFICES OF MATTHEW FOLEY, PLC
 6
                                                   By:      /s/ MF (023212)
 7
                                                            MATTHEW T. FOLEY, Esq. #023212
 8                                                          Attorney for Debtor

 9

10                                     DEBTORS’ VERIFICATION

11                   I declare under penalty of perjury the foregoing is true and correct
12          Date: March 3, 2020                             /s/ Nancy Ann Padilla
13                                                          Nancy Ann Padilla
                                                            Debtor
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

Case 4:20-bk-01538-BMW          Doc 22 Filed 03/03/20 Entered 03/03/20 08:39:49             Desc
                                Main Document -5-Page 5 of 5
